Title: To Thomas Jefferson from Stephen Sayre, 6 August 1808
From: Sayre, Stephen
To: Jefferson, Thomas


                  
                     Sir.
                     Point Breeze near Bordenton augt 6th.
                  
                  I understand that the Collector of Philaa died yesterday. If you can find any citizen in the State of Pena. or in the Union, who has suffered half so much, or who has more uniformly supported the principles of our government let him be appointed & I will not complain. Since you have done some thing for Mr Duane, I hope you will think of
                  your other freinds &c
                  
                     Stephen Sayre 
                     
                  
               